Citation Nr: 0841841	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder (GAD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active military duty from December 1942 
to January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
evaluation in excess of 50 percent for GAD.

A review of the record reveals the veteran has submitted 
additional statements dated in December 2006 and February 
2008 subsequent to the issuance of the October 2006 
supplemental statement of the case (SSOC).  The Board finds, 
however, that these statements are either cumulative of the 
existing record or are not pertinent to the issues on appeal.  
Therefore, an additional remand for agency of original 
jurisdiction consideration is not required.  See 38 C.F.R. § 
20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected GAD is manifested by no more than 
an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for GAD 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed his increased rating claim in 
October 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in November 
2004.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a SSOC was 
issued in October 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in February 
2007.

For the veteran's increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the November 2004 letter informed the veteran 
of the necessity of providing evidence demonstrating a 
worsening or increase in severity of his service-connected 
psychiatric condition.  However, the Board notes that this 
letter did not provide the exact rating criteria necessary 
for entitlement to higher disability ratings for the claimed 
disabilities and did not notify the claimant that he could 
provide medical or lay evidence demonstrating the effect that 
worsening or increase in severity of the disabilities has had 
on his employment and daily life.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated actual 
knowledge of what was needed to establish his increased 
rating claim.  In multiple written statements of record as 
well as the April 2004, November 2004, and October 2006 VA 
examination reports of record, the veteran has specifically 
discussed the daily physical restrictions and employment 
limitations resulting from his service-connected GAD.  The 
veteran was also informed of the exact rating criteria needed 
for an increased evaluation for GAD in the November 2005 SOC 
issued in connection with the current appeal.  Consequently, 
actual knowledge is established by statements or actions by 
the claimant that demonstrates an awareness of what was 
necessary to substantiate his claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA and private 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  The veteran has also 
been provided with multiple VA medical examinations to assess 
the current state of his service-connected GAD.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the veteran has been assigned a 50 percent 
rating for his service-connected GAD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder (GAD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active military duty from December 1942 
to January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
evaluation in excess of 50 percent for GAD.

A review of the record reveals the veteran has submitted 
additional statements dated in December 2006 and February 
2008 subsequent to the issuance of the October 2006 
supplemental statement of the case (SSOC).  The Board finds, 
however, that these statements are either cumulative of the 
existing record or are not pertinent to the issues on appeal.  
Therefore, an additional remand for agency of original 
jurisdiction consideration is not required.  See 38 C.F.R. § 
20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected GAD is manifested by no more than 
an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for GAD 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed his increased rating claim in 
October 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in November 
2004.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a SSOC was 
issued in October 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in February 
2007.

For the veteran's increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the November 2004 letter informed the veteran 
of the necessity of providing evidence demonstrating a 
worsening or increase in severity of his service-connected 
psychiatric condition.  However, the Board notes that this 
letter did not provide the exact rating criteria necessary 
for entitlement to higher disability ratings for the claimed 
disabilities and did not notify the claimant that he could 
provide medical or lay evidence demonstrating the effect that 
worsening or increase in severity of the disabilities has had 
on his employment and daily life.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated actual 
knowledge of what was needed to establish his increased 
rating claim.  In multiple written statements of record as 
well as the April 2004, November 2004, and October 2006 VA 
examination reports of record, the veteran has specifically 
discussed the daily physical restrictions and employment 
limitations resulting from his service-connected GAD.  The 
veteran was also informed of the exact rating criteria needed 
for an increased evaluation for GAD in the November 2005 SOC 
issued in connection with the current appeal.  Consequently, 
actual knowledge is established by statements or actions by 
the claimant that demonstrates an awareness of what was 
necessary to substantiate his claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA and private 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  The veteran has also 
been provided with multiple VA medical examinations to assess 
the current state of his service-connected GAD.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the veteran has been assigned a 50 percent 
rating for his service-connected GAD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
See 38 C.F.R. § 4.130, Diagnostic Code 9400 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The symptoms listed in Diagnostic Code 9400 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

VA treatment notes dated in August 2003, February 2004, and 
April 2004 show assessments of bipolar disorder.  GAF scores 
of 60, 50, and 48, respectively, were assigned. 

In an April 2004 VA examination report, the veteran detailed 
a psychiatric history of taking antianxiety agents and 
antidepressants as well as having suicidal ideation and 
intermittent auditory hallucinations in the past.  The 
veteran reported subjective symptoms of intermittent anxiety, 
sporadic depression, tensed muscles, and feeling jumpy.  He 
described the feelings as mild to moderate in nature.  It was 
noted that the veteran was widowed, keeps in touch with his 
children, and appeared to have some friends.  Mental status 
examination findings were listed as casually dressed, 
cooperative, normal speech, neutral mood, appropriate affect, 
normal thought processes and content, no suicidal or 
homicidal ideation, oriented, fair impulse control, and fair 
judgment and insight.  The examiner noted that that the 
veteran spends most of his time at home, leads a retired 
life, goes to clubs to meet friends, and has a supportive 
social network.  The examiner diagnosed anxiety disorder, not 
otherwise specified, and assigned a GAF score of 65.  It was 
further noted that the veteran's psychiatric symptomatology 
is mild to moderate and does not prevent him from getting 
employment. 

In a November 2004 VA examination report, the veteran 
indicated a psychiatric history of anxiety, taking 
antianxiety agents, past psychiatric hospitalizations, and no 
history of suicidal behavior.  The veteran reported 
subjective symptoms of anxiety, depression, and disturbed 
sleep, mild to moderate in nature.  It was noted that the 
veteran was widowed, retired, maintains a relationship with 
his children and neighbors, and has a few friends.  Mental 
status examination findings were noted as casually dressed, 
cooperative, normal speech, neutral mood, smiling affect, no 
perceptual problems, normal thought processes and content, no 
suicidal or homicidal ideation, oriented, fair impulse 
control, and fair judgment and insight.  The examiner noted 
that that the veteran spent most of his time at home, rode 
his bicycle, socialized with his sons and neighbors, and was 
able to take care of his activities of daily living.  The 
examiner diagnosed generalized anxiety disorder and assigned 
a GAF score of 60.  It was further noted that the veteran's 
psychiatric symptomatology was mild to moderate and does not 
prevent him from getting employment.

VA treatment notes dated in August 2004, December 2004, and 
April 2005 show complaints of easy fatigue, no overt 
depressive symptoms, neutral mood and affect, and chronic 
anxiety and depression symptoms.  The examiner indicated that 
the veteran was not considered employable in the April 2005 
treatment note.  GAF scores of 65 (August 2004) and 48 
(December 2004, and April 2005), were assigned. 

VA treatment notes dated in October 2005, February 2006 
reflect assessments of bipolar disorder as well as bipolar 
affective disorder and note findings of excessive daytime 
sleepiness, negative depression screen, fair spirits, neutral 
mood, constricted affect, and compliance with ordered 
medications.  A GAF score of 48 was assigned in these 
treatment records.

In a May 2006 initial psychological evaluation report from W. 
F., Ph.D, it was noted that the veteran was self-referred for 
an evaluation to assess his current level of psychological, 
emotional, and behavioral functioning as it may relate to his 
previously diagnosed service-connected condition.  Mental 
status findings were noted as clear speech, extremely 
concrete to somewhat circumstantial thought processes, low 
average intellectual abilities, impaired concentration and 
attention skills, adequate long term memory, impaired short 
term and working memory skills, constricted and flat affect, 
extremely depressed and anxious mood, and mildly impaired 
judgment.  It was noted that the veteran exhibited mildly 
impaired impulse control that contributes to his avoiding 
interaction with others.  The psychologist indicated that 
there was no evidence of any hallucinations, delusions, 
thought disorder, or any homicidal or suicidal thoughts.  The 
veteran reported severe levels of both anxiety and 
depression.  It was noted that the veteran had become more 
socially withdrawn since losing his spouse in 1999, lived 
alone, and interacted almost exclusively with family except 
for minimal participation in two community organizations.  
The psychologist diagnosed generalized anxiety disorder as 
well as major depression, mild to moderate, with no psychotic 
features and assigned a GAF score of 45.

Additional VA treatment notes dated in June and October 2006 
reflect assessments of bipolar disorder and bipolar affective 
disorder as well as note findings of fair spirits, 
constricted affect, no suicidal ideations, and compliance 
with ordered medications.  A GAF score of 48 was assigned in 
these treatment records.

In an October 2006 VA examination report, the veteran 
indicated a psychiatric history of anxiety, going to group 
therapy, taking antianxiety agents, and no history of 
suicidal behavior or violence.  The veteran reported 
subjective symptoms of anxiety with decreased ability to 
concentrate, decreased energy, forgetfulness, dream, and easy 
startle reflex.  He was retired, did not see his children 
often, and had diminished social activities since his wife 
passed away in 1999.  Mental status examination findings were 
noted as casually dressed, cooperative, normal speech, 
neutral mood, appropriate affect, no perceptual problems, 
normal thought processes and content, no suicidal or 
homicidal ideation, oriented, fair impulse control, and fair 
judgment and insight.  The examiner noted that that the 
veteran spent most of his time at home, went to the library, 
watched television, and was able to take care of his 
activities of daily living.  The diagnoses was generalized 
anxiety disorder, and it was noted that the veteran was 
somewhat isolative.  A GAF score of 50 was assigned.  It was 
further noted that the veteran's psychiatric symptomatology 
was moderate and did not prevent him from getting employment.

Analysis

The Board notes, at the outset, that in addition to GAD, the 
record reflects that the veteran has been diagnosed with 
bipolar disorder and major depression, for which service 
connection has not been granted.  However, even if the Board 
were to attribute all his psychiatric symptoms to his 
service-connected GAD-except in situations in which an 
examiner has distinguished the symptomatology attributable to 
and level of impairment resulting from bipolar disorder and 
major depression from those attributable to and resulting 
from GAD (see Mittleider v. West, 11 Vet. App. 181, 182 
(1998)), the Board finds, after a careful review of all 
pertinent evidence in light of the above-noted criteria, that 
the veteran's psychiatric symptomatology continues to meet or 
more nearly approximate the severity of occupational and 
social impairment contemplated for the 50 percent assigned 
under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2008).  See 38 C.F.R. § 4.7 (2008).

Based upon the evidence of record, the Board finds that the 
veteran's service-connected GAD has been manifested by no 
more than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, panic attacks, difficulty in understanding 
complex commands, short and long-term memory impairment, 
impaired judgment and abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
Overall, the Board finds the veteran's disability picture due 
to his service-connected GAD as well as other diagnosed 
psychiatric conditions of depression and bipolar disorder 
during this period of time demonstrates no more than a 
moderate impairment.  Objective medical evidence of record 
reflects that the veteran's GAD has been manifested by sleep 
disturbance, nightmares, constricted affect, irritability, 
anxiety, depression, impaired concentration and memory, panic 
attacks without any noted significant limitation of activity, 
problems in social interactions, mildly impaired judgment, 
isolative behavior, and easy startle response.  These 
symptoms are reflective of occupational and social impairment 
no greater than what is contemplated in the currently 
assigned 50 percent disability rating.

More over, evidence of record does not show that the 
veteran's service-connected GAD causes social and 
occupational impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  In fact, VA outpatient treatment records, VA 
examination reports dated in April 2004, November 2004, and 
October 2006, and a May 2006 private psychological 
evaluation, detailed that the veteran exhibited full 
orientation, cooperative demeanor, casual dress, fair 
insight, neutral mood, normal speech, and was able to take 
care of his activities of daily living.  Evidence of record 
also indicates that the veteran does not have any delusions, 
perceptual problems, current suicidal ideation, episodes of 
violence, homicidal ideation, obsessive or ritualistic 
behavior, or inappropriate behavior.  It was further noted 
that the veteran is retired, maintains a relationship with 
his children, and socializes occasionally in clubs.  

The Board recognizes that the record reflected findings of 
isolative behavior, mildly impaired judgment, mildly impaired 
impulse control, and memory impairment as well as complaints 
of severe levels of anxiety and depression.  However, these 
symptoms have not been shown to affect the veteran on a 
continuous basis and/or to limit his ability to function 
independently on a daily basis.  Objective medical findings 
of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene are also not shown in the competent 
medical evidence of record.  

As discussed above, the assigned GAF scores of 65 and 60 are 
indicative of mild to moderate symptomatology and mild to 
moderate difficulty in social and occupational functioning.  
The Board notes that the GAF scores of 45, 48, and 50, 
reflected in the record during this time period, suggest more 
significant impairment than is contemplated by the assigned 
50 percent rating.  However, the competent medical evidence 
of record during this time period clearly reflects that the 
veteran has exhibited none of the symptoms identified in the 
DSM-IV as indicative of such a score on a continuous basis.

Finally, the Board notes that objective medical findings do 
not support the assignment of a 100 percent evaluation for 
this time period, as evidence of record clearly does not 
indicate that the veteran's psychiatric symptomatology is 
productive of total social and occupational impairment.

The Board acknowledges the veteran and his representative's 
contentions that his service-connected GAD is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing reasons, the Board finds that the 
veteran's GAD symptoms are adequately accounted for in the 
assigned 50 percent rating.  On the basis of the cumulative 
objective evidence, the Board finds that the criteria for a 
rating in excess of 50 percent for GAD have not been met.  
The Board has considered additional staged ratings under Hart 
v. Mansfield, 21 Vet. App. 505 (2007), but concludes that 
they are not warranted.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected condition that would take the 
veteran's case outside the norm so as to warrant any 
extraschedular rating.  The Board notes that the assignment 
of the 50 percent rating for his service-connected GAD 
represents a moderate degree, but less than marked, 
interference with employment due to this disability alone 
that is consistent with the evidence of record.  The Board 
also notes that the competent medical evidence of record 
indicates that the veteran is currently retired.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 50 percent for GAD 
is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


